DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/129880, filed on 9/13/2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-10 of U.S. Patent No. 10,112,461 B2 in view of Hara (US Patent Application Publication US 2004/0170537). 
Regarding claim 1, Claim 1 of U.S. Patent No. 10,112,461 B2 recites a photocatalyst module, the photocatalyst module includes a body (per Col. 10, line 46), a catalyst part connected to the body (per Col. 10, line 50), and a light source part disposed in an area of the body to irradiate light in a direction toward the catalyst part (per Col. 10, line 47-53).
 However U.S. Patent No. 10,112,461 B2 fails to recite in claim 1, an air conditioner for a vehicle, the air conditioner comprising: an air conditioner case forming a space in which introduced air is conveyed and having vents for discharging air; an evaporator disposed inside the air conditioner case; and a photocatalyst module disposed at a front side of the evaporator in an air-flow direction, and a body of the photocatalyst module is connected to the air conditioner case so that one surface of the catalyst part is exposed to an interior of the air conditioner case, as claim is only directed to the photocatalyst device.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the photocatalyst device of U.S. Patent No. 10,112,461 B2 to be included in an air conditioning case of a vehicle as recognized by Hara. Doing so would have provided a known type of deodorizing device for deodorizing a vehicle air conditioning unit that could remove unwanted contaminants and odor from the inside air in a vehicle air conditioner as recognized by Hara (per paragraph 0001).
Regarding claim 2, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 1 above and Hara further discloses the body is disposed so that the light source part and the catalyst part are spaced apart at a predetermined distance (the light source 35 and the catalyst at filter 33 are spaced apart as seen in at least figures 1-4, 8 and 9-11, with specific spacings called out at least at d1 and d2 in paragraph 0070).
Regarding claim 6, Hara discloses the claim limitations of claim 5 above and Hara further discloses the catalyst part-accommodating portion is slidingly coupled to the catalyst part (the frame of each unit may be removably fixed to the air conditioner body 10 per paragraph 0063, removing the frames would slide the catalyst at filter 33 out of the portion of the unit frame that supports the catalyst at filter 33).
Regarding claim 4, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 1 above and claim 12 U.S. Patent No. 10,112,461 B2 further discloses the light source part is provided as a plurality of light source parts (first and second spaced apart light sources per claim 12 of U.S. Patent No. 10,112,461 B2) .
Regarding claim 5, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 1 above and claim 4 U.S. Patent No. 10,112,461 B2 further discloses the body further includes a catalyst part-accommodating portion configured to accommodate the catalyst part (per Claim 4 of U.S. Patent No. 10,112,461 B2, col. 11, line 7-9).
Regarding claim 6, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 5 above and Hara further discloses a catalyst part-accommodating portion is slidingly coupled to the catalyst part (the frame of each unit may be removably fixed to the air conditioner body 10 per paragraph 0063, removing the frames would slide the catalyst at filter 33 out of the portion of the unit frame that supports the catalyst at filter 33).
Regarding claim 7, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 1 above and claim 6 U.S. Patent No. 10,112,461 B2 further discloses the limitations of claim 7.
Regarding claim 8, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 1 above and claim 8 U.S. Patent No. 10,112,461 B2 further discloses the limitations of claim 8.
Regarding claim 9, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 8 above and claim 9 U.S. Patent No. 10,112,461 B2 further discloses the limitations of claim 9.
Regarding claim 10, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 9 above and claim 10 U.S. Patent No. 10,112,461 B2 further discloses the limitations of claim 10.
Claims 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,112,461 B2 in view of Hara (US Patent Application Publication US 2004/0170537) and Giraud et al. (US Patent Application Publication US 2007/0202799 A1). 
Regarding claim 3, Claim 1 of U.S. Patent No. 10,112,461 B2 as modified discloses the claim limitations of claim 2 above However neither U.S. Patent No. 10,112,461 B2 or Hara discloses the body has a fixed portion configured to fix the photocatalyst module; the fixed portion is fixed to the air conditioner case through a fastening means; and the fixed portion is fixed outside the air conditioner case. As Hara and the claims of U.S. Patent No. 10,112,461 B2 are silent as to any fastening means. 
Giraud teaches an air treating device for an air conditioner ( cartridge 1)  a fixed portion configured to fix the air treating module (support 3 is attached to the wall 2 of the air conditioning unit  via fastening means 9 in the form of screws per paragraph 0036); the fixed portion is fixed to the air conditioner case through a fastening means (screws 9); and the fixed portion is fixed outside the air conditioner case (as seen in figure 1-2 with the screws 9 on the outside of the air conditioning unit per paragraph  0035-0036 and figure 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic fastening means of U.S. Patent No. 10,112,461 B2 in view of Hara to be the specific fastening means of Giraud. Doing so would provide a known means for fastening an air treating device to a housing of an air conditioning unit as recognized by Giraud. This would provide a structure for replacing the air treating device and incorporating the air treating device into the air conditioning unit (per paragraph 0036).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hara (US Patent Application Publication US 2004/0170537).
Regarding claim 1, Hara discloses (Figure 1-15) an air conditioner for a vehicle, the air conditioner comprising: an air conditioner case (air conditioner body 10) forming a space in which introduced air is conveyed (a hollow space through which air is blown through evaporator 40 and into a heater and is finally blown out to the inside of the vehicle, which is not shown in the figures, per paragraph 0053) and having vents for discharging air (for discharge air into the into the inside of the vehicle per paragraph 0053); 
an evaporator (40) disposed inside the air conditioner case (10); and 
a photocatalyst module disposed at a front side of the evaporator in an air-flow direction (filter unit 30 which contains light source 35 or 80 and deodorizing filter 33 which contains a photocatalyst per paragraph 0065, which is disposed upstream of the evaporator 40 in the direction of airflow 10e between the evaporator 40 and the blower 20 as seen in figures 1 and 6), wherein the photocatalyst module includes a body ( at a unit frame for the filter unit 30, including frame 34 seen in figure 2a, 7a, and 15a which is part of a frame where the  filter the light source are supported by a unit frame per paragraph 0063), a catalyst part connected to the body (deodorizing filter 33), and a light source part disposed in an area of the body to irradiate light in a direction toward the catalyst part (light source 35 or 80 which irradiates the filter with light to crate catalytic activity per paragraph 0012), and the body is connected to the air conditioner case so that one surface of the catalyst part is exposed to an interior of the air conditioner case (the unit frame including the frames for the filter 33 and light source 35 are fixed to the air conditioner body 10 per paragraph 0063, with the filter unit 30 in an interior of the air conditioner body 10 as seen in figure 1 and 6).
Regarding claim 2, Hara discloses the claim limitations of claim 1 above and Hara further discloses the body is disposed so that the light source part and the catalyst part are spaced apart at a predetermined distance (the light source 35 and the catalyst at filter 33 are spaced apart as seen in at least figures 1-4, 8 and 9-11, with specific spacings called out at least at d1 and d2 in paragraph 0070).
Regarding claim 4, Hara discloses the claim limitations of claim 1 above and Hara further discloses the light source part (35 or 80) is provided as a plurality of light source parts ( two light sources 35 are disclosed in figure 6b and 9 and light source 80 is made up of  plurality of light emitting diode elements 82).
Regarding claim 5, Hara discloses the claim limitations of claim 1 above and Hara further discloses the body ( at a unit frame for the filter unit 30, including frame 34 seen in figure 2a, 7a, and 15a which is part of a frame where the  filter the light source are supported by a unit frame per paragraph 0063) further includes a catalyst part-accommodating portion configured to accommodate the catalyst part ( the  frame 34of the deodorizing filter 33  is supported in the unit frame per paragraph 0063 and figures 2a, 7a and 15a).
Regarding claim 6, Hara discloses the claim limitations of claim 5 above and Hara further discloses the catalyst part-accommodating portion is slidingly coupled to the catalyst part (the frame of each unit may be removably fixed to the air conditioner body 10 per paragraph 0063, removing the frames would slide the catalyst at filter 33 out of the portion of the unit frame that supports the catalyst at filter 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US Patent Application Publication US 2004/0170537) in view of Giraud et al. (US Patent Application Publication US 2007/0202799 A1).
Regarding claim 3, Hara discloses the claim limitations of claim 2 above, however Hara does not disclose that the body has a fixed portion configured to fix the photocatalyst module; the fixed portion is fixed to the air conditioner case through a fastening means; and the fixed portion is fixed outside the air conditioner case.
Giraud teaches an air treating device for an air conditioner ( cartridge 1)  a fixed portion configured to fix the air treating module (support 3 is attached to the wall 2 of the air conditioning unit  via fastening means 9 in the form of screws per paragraph 0036); the fixed portion is fixed to the air conditioner case through a fastening means (screws 9); and the fixed portion is fixed outside the air conditioner case (as seen in figure 1-2 with the screws 9 on the outside of the air conditioning unit per paragraph  0035-0036 and figure 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic fastening means of Hara to be the specific fastening means of Giraud. Doing so would provide a known means for fastening an air treating device to a housing of an air conditioning unit as recognized by Giraud. This would provide a structure for replacing the air treating device and incorporating the air treating device into the air conditioning unit (per paragraph 0036).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US Patent Application Publication US 2004/0170537) in view of Sheehan  (US Patent Application Publication US 2005/0112039 A1).
Regarding claim 7, Hara discloses the claim limitations of claim 1 above, however Hara does not disclose discloses a drain hole is formed in the area of the body.
Sheehan discloses a photocatalyst device (41) with a drain  in the area of a body (drain pan 26 in the area of the of photocatalyst 41 as seen in figure 2 as an “area” is a broad limitation as it is not further defined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioner of Hara to include the drain of Sheehan. Doing so would allow for the draining of any condensed water in the air conditioner as recognized by Sheehan (per paragraph 0002).


Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US Patent Application Publication US 2004/0170537) in view of Pham-Huu et al. (US Patent Application Publication US 2010/0239470 A1).
Regarding claim 8, Hara discloses the claim limitations of claim 1 above and Hara further discloses the catalyst part includes: a carrier (the filter base material per paragraph 0065); and a coating layer formed by coating a catalyst (titanium oxide is coated on the base material as a photocatalyst per paragraph 0065).
However Hara does not explicitly discloses the catalyst which is liquefied to a form of a gel through addition of a promoter and an acid additive, on the carrier to allow the catalyst to be carried to the carrier.
Pham-Huu teaches a photocatalyst comprised of titanium oxide that his coated on a carrier (titanium oxide  is deposited on a foal by a sol-gel method per paragraph 0094) where the catalyst is liquefied to a form of a gel through addition of a promoter and an acid additive (the titanium is deposited on the foam via a sol-gel method per paragraph 0094 with the  a liquid  passivation layer  in the form of alumina is deposited on the foam per paragraph 0072 and 0077 which is attached by the sol-gel method per paragraph 0078), on the carrier to allow the catalyst to be carried to the carrier (the passivation layer and the sol gel method join the photocatalyst to the base carrier of the foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic structure of the filter of Hara to include the specific joining structure of a catalyst via a sol-gel synthesis of Pham-Huu. Doing so would provide a known structure for joining a photocatalyst to a carrier structure as recognized by Pham-Huu (per paragraph 0094-0095).


Regarding claim 9, Hara as modified discloses the claim limitations of claim 8 above and Pham-Huu further discloses the catalyst includes titanium oxide having a particle size between 10 nm and 80 nm (per paragraph 0022), and a surface value of the titanium oxide is more than 50 m2/g (per paragraph 0104).
However, Pham-Huu does not explicitly disclose titanium oxide having a particle size between 10 nm and 60 nm, and a surface value of the titanium oxide is more than 330 m2/g.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size between 10 nm and 60 nm, and a surface value of the titanium oxide is more than 330 m2/g, as applicant appears to have placed no criticality on the claimed range (see paragraph 0017 of the specification, indicating that the values are  “preferably” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05 I.
Regarding claim 10, Hara as modified discloses the claim limitations of claim 9 above and Pham-Huu further discloses the promoter is alumina (the titanium is deposited on the foam via a sol-gel method per paragraph 0094 with the a liquid passivation layer in the form of alumina is deposited on the foam per paragraph 0072 and 0077 which is attached by the sol-gel method per paragraph 0078).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ando; Hitoshi et al. (US 2015/0352242 A1), Iida; Hironori et al.	(US 2010/0291167 A1) and Sakatani; Yoshiaki (US 2009/0229967 A1) disclose compositions for photocatalytic structures; and Hsi, Cheng Huang (US 2004/0081596 A1) discloses a fixing structure for a photocatalytic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763